UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR oTRANSITION REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto COMMISSION FILE NUMBER 333-156383 China Chemical Corp. (Exact Name of small business issuer as specified in its charter) Delaware 26-3018106 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1, Electric Power Road, Zhou Cun District, Zibo, People’s Republic of China 255330 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: 86-0533-616899 Indicate by check mark whether the issuer (1)filed all reports required to be filed by Section13 or 15(d)of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of November 12, 2010 the issuer had 30,000,000 outstanding shares of Common Stock. TABLE OF CONTENTS Page PARTI Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Condition and Result of Operation 2 Item 3. Quantitive amd Qualitive Disclosures About Market Risk 13 Item 4T. Controls and Procedures 13 PARTII Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. (Removed and Reseved) 14 Item 5. Other Information 14 Item 6. Exhibits 15 Signatures 16 PARTI ITEM 1. FINANCIAL STATEMENTS. CHINA CHEMICAL CORPORATION (FORMERLY BOMPS MINING, INC.) AND SUBSIDIARIES CONTENTS PAGE F - 1-2 CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2010 (UNAUDITED) AND DECEMBER 31, 2009 PAGE F - 3 CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) PAGE F - 4-5 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) PAGE F - 6-31 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) 1 CHINA CHEMICAL CORP. (FORMERLY BOMPS MINING, INC.) AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS September 30, December 31, (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash Accounts receivable Inventories Notes receivable Prepayments for goods, net of allowance of $158,090 and $155,329 at September 30, 2010 and December 31, 2009, respectively Prepaid expenses and other receivables Due from a related party Due from an employee Deferred taxes Total current assets LONG-TERM ASSETS Property, plant and equipment, net Construction in progress Land use rights, net Due from a related party Deferred taxes Total long-term assets TOTAL ASSETS $ $ See accompanying notes to condensed consolidated financial statements. F - 1 CHINA CHEMICAL CORP. (FORMERLY BOMPS MINING, INC.) AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS LIABILITIES AND SHAREHOLDERS’ EQUITY September 30, 2010 December 31, 2009 (Unaudited) CURRENT LIABILITIES Accounts payable $ $ Other payables and accrued liabilities Short-term bank loans Customer deposits Notes payable Income tax payable Payable to contractors Due to related parties Current portion of financial obligation, sale-leaseback, net - Current portion of long-term bank loans Total current liabilities LONG-TERM LIABILITIES Long-term portion of financial obligation, sale-leaseback, net - Long-term bank loans Total long-term liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY Common stock, $0.0001 par value, 80,000,000 shares authorized, 3,000,000 shares issued and outstanding as at September 30, 2010 and December 31, 2009, respectively Common stock to be issued Additional paid-in capital Retained earnings (restricted portion is $1,857,451 at September 30, 2010 and December 31, 2009) Accumulated other comprehensive income TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See accompanying notes to condensed consolidated financial statements. F - 2 CHINA CHEMICAL CORP. (FORMERLY BOMPS MINING, INC.) AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, REVENUES $ COST OF GOODS SOLD GROSS PROFIT General and administrative expenses Selling and distribution expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSES) Lease income from a related party, net Interest expense, net ) Other income (expense), net ) INCOME BEFORE INCOME TAXES INCOME TAX EXPENSE ) NET INCOME OTHER COMPREHENSIVE INCOME Foreign currency translation gain (loss) ) ) OTHER COMPREHENSIVE INCOME (LOSS) ) ) COMPREHENSIVE INCOME $ WEIGHTED-AVERAGE SHARES OUTSTANDING, BASIC AND DILUTED NET INCOME PER SHARE, BASIC AND DILUTED $ See accompanying notes to condensed consolidated financial statements. F - 3 CHINA CHEMICAL CORP. (FORMERLY BOMPS MINING, INC.) AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash (used in) provided by operating activities: Depreciation and amortization Deferred taxes ) ) Amortization of financial obligation, sale-leaseback - Changes in operating assets and liabilities: (Increase) Decrease In: Accounts receivable ) ) Prepayments for goods ) Inventories ) Prepaid expenses and other receivables Due from a related party ) ) Increase (Decrease) In: Accounts payable Other payables and accrued liabilities Customer deposits ) ) Income taxes payable Payable to contractors ) - Due to related parties Net cash (used in) provided by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment ) - Purchases of construction in progress ) ) Issuance of notes receivable ) ) Repayments of notes receivable Deposit for a land use right and fixed assets to a related party - ) Due from a related party ) Net cash used in investing activities ) ) See accompanying notes to condensed consolidated financial statements. F - 4 CHINA CHEMICAL CORP. (FORMERLY BOMPS MINING, INC.) AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, CASH FLOWS FROM FINANCING ACTIVITIES: Restricted cash $ ) $ Due from an employee ) ) Proceeds from short-term bank loans Repayments of short-term bank loans ) ) Proceeds from notes payable Repayments of notes payable ) ) Capital contribution from shareholders - Proceeds from long-term bank loans - Repayment of long-term bank loans ) - Net proceeds from financial obligation sale-leaseback - Repayment of financial obligation, sale-leaseback ) - Net cash provided by financing activities NET INCREASE IN CASH AND CASH EQUIVALENTS Effect of exchange rate changes on cash ) Cash and cash equivalents at beginning of period CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTARY CASH FLOW INFORMATION Income taxes paid $ $ Interest paid $ $ See accompanying notes to condensed consolidated financial statements. F - 5 CHINA CHEMICAL CORP. (FORMERLY BOMPS MINING, INC.) AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) 1.ORGANIZATION AND PRINCIPAL ACTIVITIES China Chemical Corp. (Formerly Bomps Mining, Inc.) was incorporated in the California on July 16, 2008. Effective on September 24, 2010, Bomps Mining, Inc. changed its name to China Chemical Corp. (“CHCC”). Gold Champ Consultants Limited, a Hong Kong corporation (“Gold Champ”) is a holding company whose asset is 100% of the registered capital of Zibo Costar Information Consulting Co., Ltd. ("Zibo Costar "), a Wholly-Owned Foreign Enterprise ("WOFE") organized under the laws of the People's Republic of China ("PRC"). Zibo Jiazhou Chemical Industry Co., Ltd., a limited liability enterprise organized under the laws of the People's Republic of China ("ZBJZ") is a manufacturing company that is based in Shandong, China. It is principally engaged in the manufacturing of organic chemical compounds. On September 30, 2010, ZBJZ entered into contractual agreements (known as a “variable interest entity” (VIE) arrangement) with Zibo Costar, under which Zibo Costar provides exclusive management and technical services and exclusive technology consulting services (collectively, the “Service Agreements”) to ZBJZ in exchange for substantially all of the net income of ZBJZ.As collateral to ensure ZBJZ’s payments under the Service Agreements, the shareholders of ZBJZ, through an equity pledge agreement, pledged all of their rights and interests in ZBJZ, including voting rights and dividend rights, to Zibo Costar. In addition, the shareholders of ZBJZ, through an exclusive option agreement, granted to Zibo Costar an exclusive, irrevocable and unconditional right to purchase part or all of the equity interests in ZBJZ when the purchase becomes permissible under the relevant PRC Law. On September 30 2010, CHCC entered into a Share Exchange Agreement (the “share exchange”) with Gold Champ and the shareholders of Gold Champ.As a result of the share exchange, CHCC acquired 100% of the issued and outstanding capital of Gold Champ in exchange for 19,861,700 shares of CHCC’s common stock, par value $0.0001, thereby providing the former shareholders of Gold Champ approximately 66% ownership equity in CHCC at September 30, 2010. On September 30, 2010, CHCC had outstanding common stock of 3,000,000 shares.On September 24, 2010, CHCC declared a nine share for one share dividend and the dividend was delivered on October 4, 2010. As a result of the stock dividend issuance, CHCC’s outstanding common stock was 30,000,000 on October 4, 2010.The 19,861,700 shares to effectuate the share exchange were transfers of common stock at the time of the stock dividend and not newly issued shares.All comparative common stock amounts have been adjusted to reflect the stock dividend and recapitalization. F - 6 CHINA CHEMICAL CORP. (FORMERLY BOMPS MINING, INC.) AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) 1.ORGANIZATION AND PRINCIPAL ACTIVITIES (CONTINUED) After the share exchange, Gold Champ and Zibo Costar became wholly-owned subsidiaries of CHCC, and ZBJZ became the principal operating subsidiary. The exchange transaction was accounted for as a reverse acquisition in accordance with ASC 805-10 “Business Combinations”.The acquisition is accounted for as the recapitalization of CHCC. Accordingly, the condensed consolidated statements of income include the results of operations of ZBJZ from January 1, 2010 and 2009, and the results of operations of CHCC from the acquisition date through September 30, 2010. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a)Basis of Presentation The unaudited condensed consolidated financial statements of CHCC, Gold Champ, Zibo Costar and ZBJZ have been prepared in accordance with generally accepted accounting principles for interim financial information and pursuant to the requirements for reporting on Rule 8.03 of Regulation S-X. Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. However, such information reflects all adjustments (consisting solely of normal recurring adjustments), which are, in the opinion of management, necessary for the fair presentation of the consolidated financial position and the consolidated results of operations. Results shown for interim periods are not necessarily indicative of the results to be obtained for a full year. The condensed balance sheet information as of December 31, 2009 was derived from the audited financial statements included in the Form 8-K, filed with the Securities and Exchange Commission on October 1, 2010. The interim financial statements should be read in conjunction with the Form 8-K. (b)Principles of Consolidation The condensed consolidated financial statements include the accounts of CHCC and its subsidiaries and variable interest entity (“VIE”) (the “Company”) as follows: I. Subsidiaries and Holding Companies: a) Gold Champ is a wholly-owned subsidiary of CHCC and incorporated in HK. b) Zibo Costar is a wholly-owned subsidiary of Gold Champ and incorporated in PRC. F - 7 CHINA CHEMICAL CORP. (FORMERLY BOMPS MINING, INC.) AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) (b) Principles of Consolidation (Continued) II. VIE - Businesses in organic chemical compounds: ZBJZ is incorporated under the laws of PRC. The principal activity of ZBJZ is providing organic chemical compounds.ZBJZ is wholly-owned by certain related parties or directors of the Company. The Company applied the provision of ASC 810, Consolidation of Variable Interest Entities (“VIE”), a VIE to be consolidated by a company if that company is subject to a majority of the risk of loss for the VIEs or is entitled to receive a majority ofthe VIEs’ residual returns. As a result, ZBJZ became the Company’s VIE since September 30, 2010. Inter-company balances and transactions have been eliminated in consolidation. (c)Concentrations The Company has major customers who accounted for the following percentage of total sales and total accounts receivable: Customers Sales Nine Months Ended September 30, Accounts Receivable September 30, 2010 December 31, 2009 Company A 25
